Citation Nr: 1336842	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  12-14 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sadia Sorathia, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from February 1970 to January 1972, from May 1980 to May 1988, and March 2003 to June 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the Veteran's claim for a compensable rating for his service-connected bilateral hearing loss.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  A review of the virtual file included VA treatment records for the Veteran's bilateral hearing loss disability.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

By way of background, in June 2001, the RO granted service connection for bilateral hearing loss and assigned a noncompensable rating with an effective date of March 2001.  That decision was not appealed and became final.  VA then interpreted the Veteran's August 2010 statement as a claim of entitlement to an increased rating for the service-connected bilateral hearing loss.      

The Veteran underwent a VA audiology examination in October 2010, more than three (3) years ago.  Since that time, the Veteran submitted lay statements that contend that he has an "extremely difficult" time with word discrimination and problems with "understanding conversation."  See April 2012 Notice of Disagreement and May 2012 VA Form 9.  Viewed in the light most favorable to the Veteran, the Board interprets these statements as an assertion that the Veteran's service-connected bilateral hearing loss has worsened since the October 2010 VA examination.  The record also includes a private audiology examination from August 2010 that does not utilize the Maryland CNC test.  The private audiology examination reflects a worsening of the Veteran's hearing loss from the time of the private audiology examination in August 2010 to the date of the October 2010 VA examination.  As the last VA audiology examination was conducted more than three (3) years ago and there is an indication that the Veteran's hearing loss disability has worsened since the October 2010 VA examination, this matter is remanded to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent, and severity of his hearing loss disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995); 60 Fed. Reg. 43, 186 (1995).  
 
The Board further notes that as the last VA treatment record within the file was generated on October 21, 2010, the RO/AMC must take appropriate steps to gather any additional VA treatment records.  The Veteran also received private treatment from the Family Hearing Aid Center.  The RO/AMC also must provide the Veteran with authorizations for the release of any pertinent private records and associate any available records with the claims file before further appellate review.   

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding records of VA treatment for hearing loss dated since October 2010.  

2. Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record, to include records of any private treatment received after August 2010.  Associate any available records with the claims file.  

3. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent, and severity of his hearing loss symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4. After associating any pertinent, outstanding records with the claims file, schedule the Veteran for a VA audiology examination to determine the extent and severity of his service-connected bilateral hearing loss.  The claims file should be made available and reviewed by the examiner.  The examination is to encompass pure tone threshold (in decibels) and Maryland CNC testing.  In addition to objective test results, the examiner should fully describe the functional effects caused by the hearing disability in the final report, including specifically, the effect of the Veteran's hearing loss on his occupational and daily functioning.  

5. Then, the claim should be readjudicated.  If the benefit sought on appeal remains denied, the RO should issue the Veteran and his representative an appropriate Supplemental Statement of the Case and afford them appropriate time to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.    

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


